UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 30, 2017 CAPSTAR FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Tennessee 001-37886 81-1527911 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 201 4th Avenue North, Suite 950 Nashville, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (615) 732-6400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02.Results of Operations and Financial Condition. On January 30, 2017, CapStar Financial Holdings, Inc. (the “Company”) issued an earnings release announcing its financial results for the fourth quarter ended December 31, 2016.A copy of the earnings release is furnished as Exhibit 99.1 to this Current Report on Form 8-K (this “Report”) and is incorporated herein by reference in its entirety. Section 7 – Regulation FD Item 7.01.Regulation FD Disclosure. The Company will conduct a conference call at 5:00 p.m. (Central Time) on January 30, 2017 to discuss its financial results for the fourth quarter ended December 31, 2016.A copy of the presentation to be used for the conference call is furnished as Exhibit 99.2 to this Report and is incorporated herein by reference in its entirety. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit99.1 Earnings release issued on January 30, 2017 by CapStar Financial Holdings, Inc. Exhibit99.2 Presentation for conference call to be conducted by CapStar Financial Holdings, Inc. on January 30, 2017 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPSTAR FINANCIAL HOLDINGS, INC. By: /s/ Robert B. Anderson Robert B. Anderson Chief Financial Officer and Chief Administrative Officer Date: January 30, 2017 3 EXHIBIT INDEX Exhibit
